DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 28, 2020, and May 25, 2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claim 29: Claim 29 depends from independent claim 19, which recites “receiving at the blockchain platform a first data set in need of updating”.  However, claim 29 recites “wherein there is no current data in the first data set in need of updating.”.  Therefore, it is not clear whether the data in the first data set is in need of updating or is not in need of updating.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-29 are directed towards processes.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of a marketplace for buying/selling data.  In particular, the claim recites receiving data and designating a reward for updating the data and for validating the updated data.  Further, if the proposed update is validated, then the process authorizes a payment for the updated data as well as for validating the updated data.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
providing at least one smart contract on the blockchain platform; 
receiving at the blockchain platform a first data set in need of updating; 
designating a reward for providing an update to the first data set and a reward for validating the update to the first data set; 
receiving a submission for a first proposed update to the first data set; 
receiving a submission for validating the first proposed update to the first data set; 
authorizing payment for providing the first proposed update to the first data set if the first proposed update to the first data set is validated; and 
authorizing payment for providing the submission for validating the first proposed update to the first data set.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of providing a smart contract on a blockchain serves to link the use of the abstract ideas to a particular technological environment, i.e., the blockchain technological environment.  Further, the additional elements of receiving a first data set, a submission for a first proposed update, and receiving a submission for validating the first proposed update are insignificant extra-solution activities as they recite data gathering operations.  See MPEP 2106.05(g).  These received data are then used to perform the abstract ideas of designating a reward and authorizing the payments.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional element of providing a smart contract on a blockchain generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  The receiving a first data set, a submission for a first proposed update, and receiving a submission for validating the first proposed update are well-understood, routine, and conventional activities as they recite receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites the following elements not recited in claim 1:
escrowing the reward for validating the first proposed update to the first data set; and 
authorizing payment for providing the validation of the first proposed update to the first data set only if the first proposed update is verified as accurate.
However, this subject matter fails to recite a practical application or significantly more than the abstract ideas as they recite abstract ideas rather than additional elements.  Escrowing the reward money and authorizing a payment are Certain Methods of Organizing Human Activities.  
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claim 19: Claim 19 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 19 recites the following elements not recited in claim 1:
receiving a first encrypted value at the blockchain platform; wherein the first encrypted value can be decrypted into a decrypted value; and wherein the decrypted value can be used to access a stored update to the first data set stored at a location off the blockchain platform.
This additional element fails to recite a practical application because it simply recites data gathering, i.e., it gathers an encrypted value and the wherein clause simply describes properties of the encrypted value.  See MPEP 2106.05(g).  Further, the claim as a whole fails to recite significantly more than the abstract ideas as this element recites well-understood, routine, and conventional activity as it recites receiving data over a network.  See MPEP 2106.50(d)(II).
Accordingly, claim 19 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-14, 16-18, and 20-29: Claims 2-14, 16-18, and 20-29 have been analyzed for subject matter eligibility.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites additional details of the received data, specifically in what format the data is stored.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claim 3 recites the content of the received data.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claim 4 recites the abstract idea of a buyer paying for data and data validation, which is a Certain Method of Organizing Human Activities.
Claim 5 recites the additional element of storing various data in a ledger.  This additional element fails to recite a practical application as it recites insignificant extra-solution activity as an insignificant application of the abstract ideas because storing the data in a ledger fails to limit the abstract ideas.  See MPEP 2106.05(g).  Further, it recites well-understood, routine, and conventional activities as it recites storing data.  See MPEP 2106.05(d)(II).
Claim 6 recites that the data is validated if it is verified, which simply further describes the data.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claim 7 recites the subject matter discussed above in connection with claim 19.  Therefore, it fails to recite patent eligible subject matter for the reasons discussed above in connection with claim 19.
Claims 8 and 28 further describe the received encrypted value.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claims 9 and 22 further describe an intended use of the decrypted value in claim 7. Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claims 10 and 23 further describe the decrypted value in claim 7. Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claims 11 and 24 recite the subject matter discussed above in connection with claim 15.  Therefore, it fails to recite patent eligible subject matter for the reasons discussed above in connection with claim 15.
Claims 12, 16, and 25 recite the abstract idea that the seller of the data pays the reward for validation if the data is not validated and the buyer of the data pays the reward for validation if the data is validated, which is a Certain Method of Organizing Human Activities.
Claims 13, 17, and 26 recite the abstract idea of receiving a location to pay an escrow service, which is a Certain Method of Organizing Human Activities.
Claims 14, 18, and 27 recite the additional element of receiving public keys of validators.  However, this fails to recite a practical application as it is simply receiving data, i.e., it is insignificant extra-solution activity.  See MPEP 2106.05(g).  Further, it recites well-understood, routine, and conventional activity as it recites receiving data over a network.  See MPEP 2106.05(d)(II).
Claim 20 recites subject matter discussed above in connection with claim 1.  Therefore, claim 20 fails to recite patent eligible subject matter for the reasons discussed above.
Claim 28 further describes the data.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.
Claim 29 further describes the data.  Therefore, it fails to alter the positively recited operations that recite abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0379510 to Smith in view of U.S. Patent Pub. No. 2002/0073049 to Dutta.
Per Claim 1: Smith discloses:
A method for using a blockchain platform for providing a data market for maintaining data sets up-to-date by connecting buyers and sellers of data, the method comprising the steps of: (see Smith at Abstract: A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.)
providing at least one smart contract on the blockchain platform; (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)
receiving at the blockchain platform a first data set in need of updating; (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
designating a reward for providing an update to the first data set [[and a reward for validating the update to the first data set;]] (see Smith at ¶ 136: Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
receiving a submission for a first proposed update to the first data set; (see Smith at ¶ 98: 1.C. API for a data producer to post changes to DIPs to storage services and utilities.)
authorizing payment for providing the first proposed update to the first data set [[if the first proposed update to the first data set is validated; and]] (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 7: The infrastructure of the Ethereum block chain and other block chains that charge micro-fees for use of the GUI associated with them are especially friendly to micropayments and thus to monetization of data trading by the DIP and change to a DIP.)
However, Smith fails to disclose, but Dutta, an analogous art of third-party verification of contract performance, discloses:
designating a reward for validating the update to the first data set; (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
receiving a submission for validating the first proposed update to the first data set; (see Dutta at ¶ 47: The inspection service can determine whether the actual physical condition of the goods is acceptable similar to or acceptable matches the description of the goods that had been previously negotiated as a condition for the current transaction. A standard for determining an acceptable match may be specified by the buyer, the seller, both the buyer and the seller, by the escrow service, or by the inspection service. For example, one judgment level for an acceptable match may be a “substantial match” while another judgment level for an acceptable match may be an “approximate match”. If the actual condition and the description match to an acceptable degree, then the inspection service notifies the escrow service, preferably through some sort of electronic means.)
authorizing payment for providing the submission for validating the first proposed update to the first data set. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the data provided by a data producer meets the requirements of a data buyer using a third party using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk taken by each party to the data transaction.

Per Claim 2: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 2 depends.  Smith further discloses:
wherein the first data set is stored as a hash of data. (see Smith at ¶ 89: Embodiment that leverage the block chain will enable an electronic device to be configured to hash at least one DIP or data field with a value component associated with the data field to link to a data producer's digital address.  See also Smith at ¶ 5: DIPs can readily be sourced from IoT devices as well as tables maintained by a data producer (such as personal medical information, commodity prices, product defects etc.).)

Per Claim 3: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 3 depends.  Smith further discloses:
wherein the first data set is a collection of medical data in need of updating. (see Smith at ¶ 5: DIPs can readily be sourced from IoT devices as well as tables maintained by a data producer (such as personal medical information, commodity prices, product defects etc.).)

Per Claim 4: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 4 depends.  Smith further discloses:
wherein the reward for providing an update to the first data set [[and the reward for validating the update to the first data set]] are paid by an entity requesting updates to the first data set. (see Smith at ¶ 136: The data producer and data buyer agree to fees and prices and payment terms for the originating dataset itself as well as for the changes to values of data items to be posted to the block chain infrastructure by the data producer. Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
However, Smith fails to disclose, but Dutta discloses:
wherein the reward for validating the update to the first data set are paid by an entity requesting updates to the first data set. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the buyer pays for the inspection of the data using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of fraud in the data transactions.

Per Claim 5: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 5 depends.  Smith further discloses:
storing the first data set, the submission for a first proposed update to the first data set, and the submission for validating the first proposed update to the first data set on a ledger of the blockchain platform. (see Smith at ¶ 13: Block chain infrastructure has design constraints that function to limit or slow down the amount of data that can be posted to the block chain ledger. The smaller the amount of data, the lower the latency period between posting and verification and authentication of the data. The invention disclosed herein facilitates near real time data trading by posting very small data packets into the block chain ledger.)

Per Claim 6: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 6 depends.  However, Smith fails to disclose, but Dutta discloses:
wherein the first proposed update to the first data set is validated if the first proposed update to the first data set is verified as accurate. (see Dutta at ¶ 47: The inspection service can determine whether the actual physical condition of the goods is acceptable similar to or acceptable matches the description of the goods that had been previously negotiated as a condition for the current transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the data is validated if it is accurate using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of fraudulent data being purchased.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Dutta as applied to claim 1 above, and further in view of U.S. Patent No. 9,397,985 to Seger, II et al.
Per Claim 7: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 7 depends.  However, the combination of Smith and Dutta fails to disclose, but Seger, an analogous art of blockchain, discloses:
receiving a first encrypted value at the blockchain platform; wherein the first encrypted value can be decrypted into a decrypted value; and wherein the decrypted value can be used to access a stored update to the first data set stored at a location off the blockchain platform. (see Seger at 4:17-21: The first information payload may include first encrypted information. The first encrypted information may be encrypted with a first public key associated with the first party.  System 100 may be configured to retrieve the first information transaction from the distributed ledger.  See also 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 8: The combination of Smith, Dutta, and Seger discloses the subject matter of claim 7, from which claim 8 depends.  However, the combination of Smith and Dutta fails to disclose, but Seger discloses:
wherein the first encrypted value is encrypted using a public key of a first user.  (see Seger at 4:17-20: The first information payload may include first encrypted information. The first encrypted information may be encrypted with a first public key associated with the first party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 9: The combination of Smith, Dutta, and Seger discloses the subject matter of claim 7, from which claim 9 depends.  Smith further discloses:
wherein the decrypted value is used as an access key to a data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Per Claim 10: The combination of Smith, Dutta, and Seger discloses the subject matter of claim 9, from which claim 10 depends.  Smith further discloses:
wherein the decrypted value is a pointer to a data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Dutta as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2012/0005071 to Erbey et al. 

Per Claim 11: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 11 depends.  However, the combination of Smith and Dutta fails to disclose, but Erbey, an analogous art of escrow, discloses:
escrowing the reward for validating the first proposed update to the first data set; and (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
authorizing payment for providing the validation of the first proposed update to the first data set only if the first proposed update is verified as accurate. (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction.

Per Claim 12: The combination of Smith, Dutta, and Erbey discloses the subject matter of claim 11, from which claim 12 depends.  However, Smith fails to disclose, but Dutta discloses:
wherein the reward for providing the validation of the first proposed update to the first data set is paid by an entity requesting updates to the first data set if the first proposed update is verified as correct and is paid by an entity providing the first proposed update if the first proposed update is not verified as correct. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Dutta at ¶ 67: If the goods are satisfactory, then the buyer notifies the escrow service (step 236), preferably using some type of acceptance message that identifies the current transaction so that the acceptance can be matched to the appropriate transaction by the escrow service. The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.  See also ¶ 69: The inspection service would then notify the escrow service of the condition or state of the goods (step 244), and the escrow service would preferably notify the seller. The buyer then ships the goods to the seller (step 246). Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that an inspection fee for a third party to verify the veracity of the data is provided by one party or the other depending on the results of the verification using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of fraud by cost-shifting the inspection fee.
However, the combination of Smith and Dutta fails to disclose, but Erbey discloses:
wherein the escrowed reward is provided by a party providing the first proposed update to the first data set; (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction. 

Per Claim 13: The combination of Smith, Dutta, and Erbey discloses the subject matter of claim 11, from which claim 13 depends.  However, Smith fails to disclose, but Dutta discloses:
receiving an address for escrowing the reward for providing the validation of the first proposed update to the first data set. (see Dutta at ¶ 61: After the agreement, the buyer provides payment in some form to the escrow service for the current transaction (step 226).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a name/location of a third-party verifier is provided as disclosed in Dutta.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enable the transaction parties to know who to pay for the verification.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Dutta as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2018/0117446 to Tran et al.
Per Claim 14: The combination of Smith and Dutta discloses the subject matter of claim 1, from which claim 14 depends.  However, the combination of Smith and Dutta fails to disclose, but Tran, an analogous art of smart contracts, discloses:
receiving at the blockchain platform one or more public keys for acceptable validators. (see Tran at ¶ 137: A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to receive a public key for a party to a transaction using the techniques disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to create a smart contract with addresses for all parties.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dutta, and Erbey.
Per Claim 15: Smith discloses:
A method for using a blockchain platform for providing a data market for maintaining data sets up-to-date by connecting buyers and sellers of data, the method comprising the steps of: (see Smith at Abstract: A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.)
providing at least one smart contract on the blockchain platform; (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)
receiving at the blockchain platform a first data set in need of updating; (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
designating a reward for providing an update to the first data set [[and a reward for validating the update to the first data set;]] (see Smith at ¶ 136: Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
receiving a submission for a first proposed update to the first data set; (see Smith at ¶ 98: 1.C. API for a data producer to post changes to DIPs to storage services and utilities.)
authorizing payment for providing the first proposed update to the first data set [[if the first proposed update to the first data set is validated; and]] (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 7: The infrastructure of the Ethereum block chain and other block chains that charge micro-fees for use of the GUI associated with them are especially friendly to micropayments and thus to monetization of data trading by the DIP and change to a DIP.)
However, Smith fails to disclose, but Dutta, an analogous art of third-party verification of contract performance, discloses:
designating a reward for validating the update to the first data set; (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
receiving a submission for validating the first proposed update to the first data set; (see Dutta at ¶ 47: The inspection service can determine whether the actual physical condition of the goods is acceptable similar to or acceptable matches the description of the goods that had been previously negotiated as a condition for the current transaction. A standard for determining an acceptable match may be specified by the buyer, the seller, both the buyer and the seller, by the escrow service, or by the inspection service. For example, one judgment level for an acceptable match may be a “substantial match” while another judgment level for an acceptable match may be an “approximate match”. If the actual condition and the description match to an acceptable degree, then the inspection service notifies the escrow service, preferably through some sort of electronic means.)
authorizing payment for providing the submission for validating the first proposed update to the first data set. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the data provided by a data producer meets the requirements of a data buyer using a third party using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk taken by each party to the data transaction.
However, the combination of Smith and Dutta fails to disclose, but Erbey discloses:
escrowing the reward for validating the first proposed update to the first data set; and (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
authorizing payment for providing the validation of the first proposed update to the first data set only if the first proposed update is verified as accurate. (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction.

Per Claim 16: The combination of Smith, Dutta, and Erbey discloses the subject matter of claim 15, from which claim 16 depends.  However, Smith fails to disclose, but Dutta discloses:
wherein the reward for providing the validation of the first proposed update to the first data set is paid by an entity requesting updates to the first data set if the first proposed update is verified as correct and is paid by an entity providing the first proposed update if the first proposed update is not verified as correct. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Dutta at ¶ 67: If the goods are satisfactory, then the buyer notifies the escrow service (step 236), preferably using some type of acceptance message that identifies the current transaction so that the acceptance can be matched to the appropriate transaction by the escrow service. The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.  See also ¶ 69: The inspection service would then notify the escrow service of the condition or state of the goods (step 244), and the escrow service would preferably notify the seller. The buyer then ships the goods to the seller (step 246). Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that an inspection fee for a third party to verify the veracity of the data is provided by one party or the other depending on the results of the verification using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of fraud by cost-shifting the inspection fee.
However, the combination of Smith and Dutta fails to disclose, but Erbey discloses:
wherein the escrowed reward is provided by a party providing the first proposed update to the first data set; (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction.

Per Claim 17: The combination of Smith, Dutta, and Erbey discloses the subject matter of claim 15, from which claim 17 depends.  However, Smith fails to disclose, but Dutta discloses: 
receiving an address for escrowing the reward for providing the validation of the first proposed update to the first data set. (see Dutta at ¶ 61: After the agreement, the buyer provides payment in some form to the escrow service for the current transaction (step 226).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a name/location of a third-party verifier is provided as disclosed in Dutta.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enable the transaction parties to know who to pay for the verification.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Dutta, and Erbey as applied to claim 15 above, and further in view of Tran.
Per Claim 18: The combination of Smith, Dutta, and Erbey discloses the subject matter of claim 15, from which claim 18 depends.  However, the combination of Smith, Dutta, and Erbey fails to disclose, but Tran discloses: 
receiving at the blockchain platform one or more public keys for acceptable validators. (see Tran at ¶ 137: A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to receive a public key for a party to a transaction using the techniques disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to create a smart contract with addresses for all parties.

Claim(s) 19, 21-23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Seger.
Per Claim 19: Smith discloses:
A method for using a blockchain platform for providing a data market for maintaining data sets up-to-date by connecting buyers and sellers of data, the method comprising the steps of: (see Smith at Abstract: A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.)
providing at least one smart contract on the blockchain platform; (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)
receiving at the blockchain platform a first data set in need of updating; (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
receiving a submission for a first proposed update to the first data set; (see Smith at ¶ 98: 1.C. API for a data producer to post changes to DIPs to storage services and utilities.)
However, Smith fails to disclose, but Seger discloses:
receiving a first encrypted value at the blockchain platform; wherein the first encrypted value can be decrypted into a decrypted value; and wherein the decrypted value can be used to access a stored update to the first data set stored at a location off the blockchain platform. (see Seger at 4:17-21: The first information payload may include first encrypted information. The first encrypted information may be encrypted with a first public key associated with the first party.  System 100 may be configured to retrieve the first information transaction from the distributed ledger.  See also 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 21: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 21 depends.  However, Smith fails to disclose, but Seger discloses:
wherein the first encrypted value is encrypted using a public key of a first user.  (see Seger at 4:17-20: The first information payload may include first encrypted information. The first encrypted information may be encrypted with a first public key associated with the first party.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 22: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 22 depends.  Smith further discloses:
 wherein the decrypted value is used as an access key to a data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Per Claim 23: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 23 depends.  Smith further discloses:
 wherein the decrypted value is a pointer to a data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Per Claim 28: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 28 depends.  Smith further discloses:
wherein the data set is provider demographics for a predetermined provider. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material as the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 22: Embodiments can also include generation of multiple encrypted keys with additional demographic and other data about the data producer to make changes to specified DIPs more marketable for the data producer if these are better tailored to the data buyer.)

Per Claim 29: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 29 depends.  Smith further discloses:
wherein there is no current data in the first data set in need of updating. (see Smith at ¶ 18: A contract for only the necessary and sufficient “changed data” of use to a data buyer and extracted from a data source is new art offering the potential for a breakthrough in real time research and risk management.)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Seger as applied to claim 19 above, and further in view of Dutta.
Per Claim 20: The combination of Smith and Seger discloses the subject matter of claim 19, from which claim 20 depends.  Smith further discloses:
designating a reward for providing an update to the first data set; (see Smith at ¶ 136: Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
authorizing payment for providing the first proposed update to the first data set if the first proposed update to the first data set is validated; (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 7: The infrastructure of the Ethereum block chain and other block chains that charge micro-fees for use of the GUI associated with them are especially friendly to micropayments and thus to monetization of data trading by the DIP and change to a DIP.)
However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
designating a reward for validating the update to the first data set; (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
receiving a submission for validating the first proposed update to the first data set; (see Dutta at ¶ 47: The inspection service can determine whether the actual physical condition of the goods is acceptable similar to or acceptable matches the description of the goods that had been previously negotiated as a condition for the current transaction. A standard for determining an acceptable match may be specified by the buyer, the seller, both the buyer and the seller, by the escrow service, or by the inspection service. For example, one judgment level for an acceptable match may be a “substantial match” while another judgment level for an acceptable match may be an “approximate match”. If the actual condition and the description match to an acceptable degree, then the inspection service notifies the escrow service, preferably through some sort of electronic means.)
authorizing payment for providing the submission for validating the first proposed update to the first data set. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the data provided by a data producer meets the requirements of a data buyer using a third party using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk taken by each party to the data transaction.

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 20 above, and further in view of Erbey.
Per Claim 24: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 20, from which claim 24 depends.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Erbey discloses:
escrowing the reward for validating the first proposed update to the first data set; and (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
authorizing payment for providing the validation of the first proposed update to the first data set only if the first proposed update is verified as accurate. (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction.

Per Claim 25: The combination of Smith, Seger, Dutta, and Erbey discloses the subject matter of claim 24, from which claim 25 depends.  However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
wherein the reward for providing the validation of the first proposed update to the first data set is paid by an entity requesting updates to the first data set if the first proposed update is verified as correct and is paid by an entity providing the first proposed update if the first proposed update is not verified as correct. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Dutta at ¶ 67: If the goods are satisfactory, then the buyer notifies the escrow service (step 236), preferably using some type of acceptance message that identifies the current transaction so that the acceptance can be matched to the appropriate transaction by the escrow service. The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.  See also ¶ 69: The inspection service would then notify the escrow service of the condition or state of the goods (step 244), and the escrow service would preferably notify the seller. The buyer then ships the goods to the seller (step 246). Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that an inspection fee for a third party to verify the veracity of the data is provided by one party or the other depending on the results of the verification using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to reduce the risk of fraud by cost-shifting the inspection fee.
However, the combination of Smith, Seger, and Dutta fails to disclose, but Erbey discloses:
wherein the escrowed reward is provided by a party providing the first proposed update to the first data set; (see Erbey at ¶ 56: Depending on agreements between the parties, any fee associated with the transaction may be paid by any interested party. In one embodiment of the present invention, the system can be customized to allow different parties or multiple parties to approve each fee or service. Additionally, the party responsible for the payment of the fee may remain undetermined until the closing document is finalized. By using an escrow account, for example, the present invention can effectively manage costs and maintain control of the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dutta so that the fees for the inspection service are escrowed using the techniques disclosed in Erbey.  One of ordinary skill in the art would have been motivated to do so to manage costs and maintain control of the transaction.

Per Claim 26: The combination of Smith, Seger, Dutta, and Erbey discloses the subject matter of claim 24, from which claim 26 depends.  However, the combination of Smith and Seger fails to disclose, but Dutta discloses:
receiving an address for escrowing the reward for providing the validation of the first proposed update to the first data set. (see Dutta at ¶ 61: After the agreement, the buyer provides payment in some form to the escrow service for the current transaction (step 226).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a name/location of a third-party verifier is provided as disclosed in Dutta.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enable the transaction parties to know who to pay for the verification.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Seger, and Dutta as applied to claim 20 above, and further in view of Tran.
Per Claim 27: The combination of Smith, Seger, and Dutta discloses the subject matter of claim 20, from which claim 27 depends.  However, the combination of Smith, Seger, and Dutta fails to disclose, but Tran discloses:
receiving at the blockchain platform one or more public keys for acceptable validators. (see Tran at ¶ 137: A smart contract can have the following fields: object of agreement, first party blockchain address, second party blockchain address, essential content of contract, signature slots and blockchain ID associated with the contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to receive a public key for a party to a transaction using the techniques disclosed in Tran.  One of ordinary skill in the art would have been motivated to do so to create a smart contract with addresses for all parties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0039330 discloses a system and method for a decentralized autonomous healthcare economy platform are provided. The system and method aggregates all of the healthcare data into a global graph-theoretic topology and processes the data via a hybrid federated and peer to peer distributed processing architectures.
U.S. Patent Pub. No. 2019/0205547 discloses a method for providing and checking the validity of a virtual document on a first computer system is disclosed. The virtual document is provided by means of a mobile second computer system for a first computer system. The method includes receiving a password-protected storage address of a first database at which the virtual document can be read, reading the virtual document, displaying the virtual document on a display of the first computer system, receiving a unique second identifier of the mobile second computer system, calculating a third identifier using the received second identifier and a hash value of the virtual document, identifying the database entry of the second database in which a first identifier of a first pairing consisting of the mobile second computer system and the first virtual document is stored, comparing the calculated third identifier with the first identifier stored in the identifier database entry.
U.S. Patent No. 10,826,875 discloses securely communicating requests may include transmitting an encrypted response including an encryption library and a public key to a client device, the encrypted response encrypted using transport encryption established between a router device and the client device, receiving an encrypted request including data encrypted using the encryption library and the public key, the encrypted request encrypted using transport encryption established between the client device and router device, and transmitting an encrypted agent message to agent software in a customer environment, the encrypted agent message including the data encrypted using the encryption library and the public key, the encrypted agent message encrypted using transport encryption established between the router device and agent software, wherein the encrypted agent message is decryptable by the agent software using a private key inaccessible within the provider environment. 
U.S. Patent Pub. No. 2005/0021781 discloses a method of, and system for, communicating data via a network access point is provided. The method includes receiving an authentication request from a client device at the access point wherein the access request includes identification credentials. The authentication request is then communicated to an authentication server and data associated with the authentication request is retrieved. A reply message is communicated to the access point that includes the data and that rejects the authentication request. The access point may service a wireless hotspot and, thus, a client device in the hotspot may identify the particular hotspot with which it is communicating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685